DETAILED ACTION
This action is in response to the amendment dated 5/4/2021.  Claim 1 is currently amended.  No claims are newly added.  Claim 5 has been canceled.  Presently, claims 1-4 and 6-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/30/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest an electromagnetic pressure control valve comprising a piston that is received axially movable in a receiving opening of a valve housing, wherein the piston receives a pin at a piston face that is oriented away from an electromagnetic actuator rod, wherein a relative axial movement is enabled between the pin and the piston, wherein the pin is axially fixed at a stop so that axial movement of the pin along the longitudinal axis relative to the stop is eliminated in both directions of the longitudinal axis and wherein the pin is bonded to the stop in combination with the other limitations of the claim.

Regarding claim 6, the prior art of record does not disclose or suggest an electromagnetic pressure control valve having a pin that is fixed at the stop so that a movement of the pin in a direction towards the stop is eliminated and wherein the pin is pressed into a receiving bore hole of the stop in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753       

/CRAIG J PRICE/Primary Examiner, Art Unit 3753